DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Currently amended Claims 10-17 are directed to an invention that lacks unity of invention originally claimed for the following reasons: 
The currently amended Claims are directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Species 1: Currently Amended Claims 1-9 (Fig.’s 1-7)
Species 2: Currently Amended Claims 10-17 (Fig.’s 8-11)
 Currently, the following claim(s) are generic: Claims 18-20.
There is a serious search and/or examination burden because the inventions require employing different search strategies or search queries.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 10-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder retaining member” in Claims 1-2, 4, and 18; and “biasing member” in Claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weidelener et al. (EP 1245341 A2) in view of Puzio et al. (US 8,800,999 B2).
Regarding Claim 1, Weidelener (Fig. 7) discloses an extension adapter (10) configured to couple a tool bit (54) to a power tool, the power tool configured to drive the extension adapter and the tool bit (54) about a rotational axis, the extension adapter (10) comprising: a body (14) including a bore, the bore configured to receive the tool bit (54); a retaining member (72)  received within an aperture of the body (14); a spring (48) surrounding a portion of the body (14); and a collar (38) moveable between an unlocked position and a locked position (See Fig. 8), the unlocked position configured to allow the tool bit to be removed from the bore.
Weidelener does not disclose wherein the spring including an end adjacent the retaining member and a protrusion formed away from the end, the protrusion being received within the aperture to bias the retaining member into a first position in which a 
However, Puzio (Fig. ‘s 25-27) teaches a hand-held machine tool coupling devices that comprised of a spring (130) including an end adjacent the retaining member and a protrusion (130b, See Fig. 25 and Col. 8, Line 65) formed away from the end (See Fig. 25), the protrusion (130b) being received within the aperture (128) to bias the retaining member (126) into a first position in which a portion of the retaining member (126) extends into the bore; or wherein, while the collar (122) is maintained in the locked position, the body (112) is configured to slidably receive the tool bit (16) such that the portion of the retaining member (126) is received in a groove (32) of the tool bit (16) to secure the tool bit (16) to the body (112).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the extension adapter of Weidelener to comprise of a spring including an end adjacent the retaining member and a protrusion formed away from the end, the protrusion being received within the aperture to bias the retaining member into a first position in which a portion of the retaining member extends into the bore; or wherein, while the collar is maintained in the locked position , the body is configured to slidably receive the tool bit such that the portion of the retaining member is received in a groove of the tool bit to secure the tool bit to the body, as taught by Puzio, as a simple substitution of parts, for the purpose of allowing a user to more efficiently install a tool bit in the bore without having to slide the collar back.
To the extent that Applicant may argue that the embodiment of Puzio Fig. 25-27 does not explicitly teach wherein, while the collar (122) is maintained in the locked position, the body (112) is configured to slidably receive the tool bit (16) such that the portion of the retaining member (126) is received in a groove (32) of the tool bit (16) to secure the tool bit (16) to the body (112), it would have been obvious, to one of ordinary skill in the art, to modify embodiment of Fig. 25-27 of Puzio to further include wherein, while the collar (122) is maintained in the locked position, the body (112) is configured to slidably receive the tool bit (16) such that the portion of the retaining member (126) is received in a groove (32) of the tool bit (16) to secure the tool bit (16) to the body (112) as explicitly taught by Fig. 1-6 of Puzio, for the purpose of requiring an operator to only actuate the components only upon tool bit removal.  See Puzio, Col. 1, Lines 64-67.
Regarding Claim 2
Regarding Claim 3, Weidelener, as modified, discloses the extension adapter of Claim 2, as previously discussed above, further comprising a biasing member (Puzio, 36/136) contacting the inwardly protruding step (Puzio, 32/145) to bias the collar (Puzio, 22/122; Weidelener, 38) into the locked position.
Regarding Claim 4, Weidelener, as modified, discloses the extension adapter of Claim 2, as previously discussed above, wherein the body is configured to slidably receive the tool bit (Puzio, 16; Weidelener, 54) such that the retaining member (Puzio, 26/126) slides along a ramp surface (Puzio, 32a/b) of the inwardly protruding step (Puzio, 32/145) onto the inner surface to be received in the groove (Puzio, 70; Weidelener, 35) of the tool bit (Puzio, 16; Weidelener, 54) after the retaining member (Puzio, 26/126) is moved into the second position.
Regarding Claim 5, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, wherein the body is configured to allow movement of the tool bit (Puzio, 16; Weidelener, 54) in a direction along the rotational axis when the tool bit (Puzio, 16; Weidelener, 54) is secured to the body.
Regarding Claim 6, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, further comprising an extension shaft (Weidelener, 56) coupled to the body such that the extension shaft is moveable in a direction along the rotational axis, wherein the extension shaft is configured to be selectively coupled to a chuck of the power tool. See Weidelener, Fig. 10.
Regarding Claim 9, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, wherein the bore is defined by an inner surface 
Weidelener, as modified, may not explicitly disclose wherein a ratio of the maximum outer diameter of the collar over the first diameter of the body is less than 2.5.
Regarding Claim 18, Weidelener, as modified, discloses an extension adapter configured to couple a tool bit to a power tool, the power tool configured to drive the extension adapter and the tool bit about a rotational axis, the extension adapter comprising: a body including a bore, the bore configured to receive the tool bit; a retaining member (Weidelener 72; Puzio 26/126) received within an aperture of the body, the retaining member (Weidelener 72; Puzio 26/126) including a major dimension; and a collar (Weidelener 38; Puzio 22/1222) moveable between an unlocked position and a locked position, the unlocked position configured to allow the tool bit to be removed from the bore, the locked position configured to secure the tool bit to the body; wherein the extension adapter includes a maximum outer diameter, and 
Weidelener, as modified, may not explicitly disclose wherein the extension adapter includes a maximum outer diameter less than 1 inch, and a ratio of the 
However, Weidelener, Fig. 1-11 provide a graphical representation that demonstrates wherein a maximum outer diameter of the collar over the major dimension of the retaining member is equal to or less than 4.7. It would have been obvious to one of ordinary skill in the art to optimize the ratio of the outside diameter over the width of the retaining member such that the collar portion can pass through areas with tight clearances, requiring routine experimentation with predictable results. Additionally, it has been held that changes in size/proportions and/or the recitation of relative dimensions does not establish patentability over the prior art with the device having the claimed relative dimensions would not perform differently than the prior art device. See MPEP 2144.04.IV.A. It is further noted that the specification does not indicate the criticality of the ratio of 4.7 or any evidence of unexpected results.
Weidelener, Fig. 1-11 provide a graphical representation that demonstrates a maximum outer diameter of the extension adapter. Weidelener, as modified, may not explicitly disclose wherein the maximum outer diameter is less than 1 inch.  However, it would have been obvious to one of ordinary skill in the art to optimize the diameter of the outside diameter such that the collar portion can pass through areas with tight clearances (areas with 1 inch or less in diameter), requiring routine experimentation with predictable results. There would be no difference in the performance of the prior art if you scaled/sized the relative dimensions of the Weidelener, as modified, such that the maximum outer diameter is less than 1 inch.
Regarding Claim 19, Weidelener, as modified, meets all of the limitations as best understood, as applied to Claims 1, 9, and 18.
Regarding Claim 20, Weidelener, as modified, meets all of the limitations as best understood, as applied to Claims 1, 5, and 18-19.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weidelener et al. in view of Puzio et al., in further view of Thompson et al. (US 6,920,810 B1).
Regarding Claim 7, Weidelener, as modified, discloses the extension adapter of Claim 6, as previously discussed above, further comprising a rear end cover (Weidelener, 74) coupled to the body, wherein a gasket (Weidelener, 20) is captured on the inner wall of the body 
Weidelener, as modified, does not disclose wherein the gasket is captured between the rear end cover and the body.
However, Thompson (Fig. 4) teaches a tool connection device comprising of a gasket (41) that is captured between the end cover and the body (45).

    PNG
    media_image1.png
    460
    497
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the extension adapter of Weidelener, as modified, wherein the gasket is captured between the rear end cover and the body, as taught by Thompson, for the purpose of positioning the gasket closer to the entry point of the body to eliminate the potential for debris building up within the bore in an area of the adapter in which debris cannot be seen or easily removed, requiring routine experimentation with predictable results.  Additionally, it has been held that rearrangement of parts, which does not modify the operation of the device, is not patentably significant.  See MPEP 2144.04.VI.B.
Regarding Claim 8, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, further comprising a front end cover (Weidelener, 76) coupled to the body, wherein a gasket (Weidelener, 722) is captured is captured on the inner wall of the body 
Weidelener, does not disclose wherein the gasket is captured between the front end cover and the body.
However, Thompson (Fig. 4) teaches a tool connection device comprising of a gasket (41) that is captured between the end cover and the body (45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the extension adapter of Weidelener  wherein the gasket is captured between the front end cover and the body, as taught by Thompson, for the purpose of positioning the gasket closer to the entry point of the body to eliminate the potential for debris building up within the bore in an area of the adapter in which debris cannot be seen or easily removed, requiring routine experimentation with predictable results.  Additionally, it has been held that rearrangement of parts, which does not modify the operation of the device, is not patentably significant.  See MPEP 2144.04.VI.B.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723